               Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 1 of 28



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

In re:                                                         Chapter 11

1 GLOBAL CAPITAL LLC, et al.,1                                 Case No. 18-19121-RBR
                                                               Jointly Administered
      Debtors.
___________________________________/

                 MOTION TO CONVERT TO CHAPTER 7 AND OBJECTION
                 TO THE ADEQUACY OF THE DISCLOSURE STATEMENT

         Sarah Foster, a creditor in this case, (“Creditor”), pursuant to § 1112 of Title 11 of the

United States Code (“Bankruptcy Code”), respectfully requests conversion of these cases from

Chapter 11 to Chapter 7 and objects to the adequacy of the Disclosure Statement.

                                            Preliminary Statement

         1.       After a year in Chapter 11,2 more than $3.2 million in professional fees,3 and four

motions to extend the exclusive deadline to file a plan, the Debtors and the Committee and their

two teams of professionals have filed a joint Plan of Liquidation (“Plan”) and Disclosure

Statement.4 Disappointingly, the Plan is not filed in good faith, is unconfirmable, harms creditors,

and seeks to administer this high-profile bankruptcy case under a shroud of secrecy. And the

Disclosure Statement will confuse and mislead creditors because it fails to adequately disclose

critical aspects of the Plan.




1
  The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of
each Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E.
Hallandale Beach Boulevard., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC,
1250 E. Hallandale Beach Boulevard., Suite 409, Hallandale Beach, FL 33009 (1711).
2
  On July 27, 2018 (“Petition Date”), the Debtor filed a voluntary petition under Chapter 11 of the United
States Bankruptcy Code [ECF No. 1].
3
  See Debtor’s May 2019 Operating Report at ECF No. 755.
4
  See ECF Nos. 724 & 725.

                                                          1
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 2 of 28



        2.        The Plan grants James S. Cassel the title “liquidating trustee,” but ambiguously

appears to cede control over the liquidating trust to four of the seven committee members (“The

Four”), none of whom are qualified to oversee or manage this Bankruptcy Case or the complex

litigation claims that will be filed and pursued. The Plan permits Mr. Cassel and The Four to burden

the estates with two separate sets of professionals. Further, the Plan harms creditors by deceptively

encouraging them unwittingly to (potentially) eviscerate all of their personal, direct tort claims

they may have against any and all third-parties.

        3.        A plan may only be confirmed if proposed in good faith. 11 U.S.C. § 1129(a)(3).

“In finding a lack of good faith, courts have emphasized an intent to abuse the judicial process and

the purposes of the reorganization provisions.”5 As there is no business to reorganize, it is apparent

that the Plan was not filed in good faith given:

    •   Management of the estate by unqualified persons;

    •   Duplicative and expensive sets of professionals;

    •   Elimination of basic tenets of bankruptcy policy, including transparency, integrity of the
        process and law, such as public fee applications and Rule 9019 motions;6

    •   Stripping away of creditors’ tort claims (without disclosing that the assignments may be
        ineffective and that at least some of The Four will not assign their claims along with the
        significant implications) through the misleading carrot / stick of promising additional
        compensation that does not exist and instead diluting the claims of creditors who do not
        assign;

    •   Apparent self-dealing by The Four without full and complete disclosure of their conflicts,
        connections and self-dealing;

    •   Gratuitous exculpations to professionals;



5
  In re Albany Partn., Ltd., 749 F.2d 670, 674 (11th Cir. 1984); see also In re Chemtura Corp., 439 B.R.
561, 608 (Bankr. S.D.N.Y. 2010) (Section 1129(a)(3) “speaks more to the process of plan development
than to the content of the plan.”) (notations omitted).
6
  “Good faith” per § 1129(a)(3) is absent where the plan seeks a result inconsistent with the standards under
the Bankruptcy Code. See In re Walker, 165 B.R. 994, 1001 (E.D. Va. 1994).

                                                          2
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 3 of 28



    •   Apparent inability (certainly non-disclosure) to satisfy the “best interest of creditors” test;
        and

    •   A chapter 7 panel trustee’s ability to accomplish the identical results while complying with
        the Code’s provisions for oversight and only one set of professionals.

        4.        Ultimately, the Plan is the product of hubris. The Plan seeks the benefits of

bankruptcy but with none of the “inconveniences” and “distractions” which protect the integrity

of the process, such as fee applications, Rule 9019 motions, proper corporate governance,

competent fiduciaries, adequate disclosure, and so forth.

        5.        The Debtors and the Committee have squandered their year-long exclusive

opportunity to submit a simple and fair plan. Rather than continue the ongoing drain of estate

resources with another completely revamped version, the case should now be converted to Chapter

77. The Office of the U.S. Trustee can immediately appoint an experienced, qualified chapter 7

panel trustee, unburdened by meddling, conflicted, unqualified oversight from The Four. A trustee

will retain a single set of professionals, be allegiant only to the interests of creditors and administer

this case in a transparent manner consistent with the Bankruptcy Code.

                                       Background as to the Creditor

        6.        Creditor Sarah Foster is an Arizona resident, whose address is 15050 North

Deerview Trail, Prescott, AZ 96305, and who invested $75,000 through a co-called Memorandum

of Indebtedness. She filed Claim No. 174 with the Bankruptcy Court (Claim No. 478 with the

Claims Agent) and is an unsecured creditor with an allowed claim in the amount of $79,597.23.

        7.        Since 2018, counsel for Foster and a putative investor class (“Foster Counsel”)

have invested tremendous resources asserting claims on behalf of a class of investors who are

entitled to recoup their investment in 1 Global’s unregistered securities. In September 2018, Foster


7
 See e.g. In re Federal Roofing Co., Inc. 205 B.R. 638 at 641-642 (Bankr. N.D. Ala. 1996) (along with
cases cited).

                                                          3
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 4 of 28



Counsel brought class action lawsuits on behalf of a putative class of investors against Carl

Ruderman, Kopelowitz Ostrow, P.A. (“KO”), and Dale Ledbetter in Florida, and sued several First

Global sales agents in California and Arizona. Foster Counsel entered into tolling agreements with

certain of the sales agents to begin settlement negotiations. Foster Counsel also commenced

negotiations with Ruderman, Ledbetter, and KO to attempt a prompt resolution on behalf of the

class, dismissing KO from the Florida suit in exchange for one such tolling agreement.

       8.        After Ledbetter removed the Florida action to this Court in November 2018 and the

Creditor’s motion for remand was fully briefed, Foster Counsel brought the Debtors and the

defendants together to pursue formal mediation. Foster Counsel organized a full-day February 6,

2019 mediation before respected mediator Rodney Max, inviting the Debtors, the Committee,

Ruderman, Ledbetter, KO, and KO’s insurance carrier. To prepare for the mediation process

commenced by Foster Counsel, the Debtors expanded the role of its special counsel, Genovese

Joblove & Battista, P.A. Foster Counsel issued discovery requests to the defendants to assess

settlement value and worked with the Genovese firm to issue a written demand. The goal was to

settle claims of creditors as well as claims of the Debtors in one forum and offer defendants global

peace to maximize the recovery to creditors and maximize a limited pool of insurance. While the

parties did not settle at that time, conversations were productive and Foster Counsel continued to

work closely and cooperatively with the Debtors.

       9.        Following the mediation, Foster Counsel continued and expanded their recovery

efforts for claims held by defrauded creditors. This included researching potential claims against

other targets, dozens of phone calls with mediator Rodney Max and defense counsel, and a second

full day mediation for May 22, 2019. While productive, the May 22nd mediation did not result in

settlement.



                                                         4
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 5 of 28



          10.       After the second mediation, Foster Counsel furthered their efforts for the benefit of

creditors. Foster Counsel organized a conference with over a dozen 1 Global sales agents to try to

achieve settlements for the benefit of the class, moderated by Rodney Max. Negotiations with

these sellers are ongoing. Foster Counsel filed additional lawsuits against Trae Wieniewitz, one of

1 Global’s main sales agents, and the Pinnacle Plus companies, another major group of sellers.

Foster Counsel stayed the Wieniewitz action to support ongoing settlement discussions and served

targeted discovery along with the Pinnacle Plus complaint. Foster Counsel served notice of their

intent to serve third-party subpoenas for documents on Jan Atlas, KO, Dale Ledbetter, and City

National Bank, in the Pinnacle Plus case. Finally, Foster Counsel has entered into discussions with

other targets (to protect confidentiality, those entities are not identified here). All told, Foster

Counsel has expended significant resources seeking to maximize the distribution to creditors:

whom the Disclosure Statement states the SEC has concluded to be victims of “a four-year long

unregistered securities fraud totaling more than $287 million, victimizing thousands of investors

nationwide.”8 All along Foster Counsel has sought to work in unison and cooperatively with the

Debtors’ general and special counsel.

          11.       Before the submission of the Plan, as discussed below, Foster Counsel became

aware of the Committee’s desire to include a troubling aspect of the Plan, a provision in the ballot

to entice creditors to assign purely personal tort claims against third parties (such as their own

professionals) to a liquidating trust. Foster Counsel immediately brought to the Committee’s

attention decisional law providing that the assignments would be ineffective and in fact hurt

creditors by potentially destroying their personal claims. The Committee counsel then led Foster

Counsel to believe that such a provision would not be included in the Plan. Concerned about



8
    Disclosure Statement at page 35.

                                                            5
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 6 of 28



whether the Plan might have other ill-conceived provisions, Foster Counsel asked for a draft term

sheet of the proposed plan and to meet to discuss. No term sheet was offered and no meeting

granted. When the Plan and Disclosure Statement were finally filed with no advance preview,

Foster Counsel was disappointed to review the terms, especially after the constant, ongoing

cooperation Foster Counsel had provided for so many months. After a measured review of the Plan

documents, and an in-person meeting with the Debtors’ general and special counsel, Creditor has

no choice other than to object to the adequacy of the Disclosure Statement and seek immediate

conversion to Chapter 7.

          12.       The Plan process has been mismanaged, the Plan has not been proposed in good

faith and the Disclosure Statement is not just inadequate, it is deceptive. Creditor files this motion

because it is in the best interests of creditors for the case to be converted immediately and for an

independent trustee to be appointed to administer this case.

                Overview of the Plan and Disclosure Statement and Related Argument

                                        There is Nothing to Reorganize

          13.       The Debtors’ “operations” consist only of collecting receivables and prosecuting

litigation claims. No new business is being, or will be, conducted. That litigation has been, or will

be, filed in this Court as well as in Circuit Court. The proposed Plan does nothing to enhance the

Debtors’ litigation claims. And in fact, it increases administrative expenses which will be borne

by creditors and creates defenses to claims where none presently exist, as explained below. All of

the litigation may be professionally managed by an independent Chapter 7 panel trustee who will

recognize his allegiance is not to The Four but to the creditor body, a group the SEC has determined

to be the victims of the Debtors’ massive securities fraud.9



9
    Multiple witnesses have invoked their 5th Amendment privilege against self-incrimination.

                                                            6
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 7 of 28



                                    The Role of the Liquidating Trustee

         14.       Establishing corporate governance is a key function of any liquidating plan. But at

best, Mr. Cassel’s role as “liquidating trustee” is confusing and ambiguous.

         15.       While Mr. Cassel would act as the “face” of the post-confirmation trust, The Four

will “oversee [his] acts, decisions and functions:”10 code words for voting creditor/victims to

decipher. During a meet and confer session, the Debtor communicated that these words mean that

The Four may merely make their views known to Mr. Cassel, who is then free to ignore and

disregard those views. However, that interpretation is inconsistent with the plain language that

empowers The Four to direct Mr. Cassel with Mr. Cassel to vote only if The Four are deadlocked11

and that appears to require the Trustee to obtain the “approval of the Oversight Committee.”12 At

a minimum, the failure to use simple language to make clear the powers of The Four evidences the

inadequacy of the Disclosure Statement.

         16.       In any event, overseeing or managing complex litigation claims in a fiduciary

capacity for the benefit of thousands of victims of a $287 million securities fraud is not an entry-

level position. The Disclosure Statement fails to identify or explain why any of The Four are

qualified to manage complex fraud litigation or claims for professional negligence.13 The

Disclosure Statement describes zero experience by any of The Four serving as fiduciaries,



10
   Emphasis added.
11
    Section 3.1.1 of the Liquidating Trust Agreement.
12
    Section 3.2 of the Liquidating Trust Agreement: “Subject to the terms of the Plan, the Confirmation
Order, and this Agreement, including Section 3.1.1 of this Agreement, and in consultation with or, where
expressly provided in this Agreement or the Plan, approval of the Oversight Committee, the Trustee shall
have the powers to take the actions granted in this Section 3.2.” (emphasis added). Section 3.2 then
proceeds to list 19 categories of powers including the power to compromise claims.
13
   See generally In re Scioto Valley Mortg. Co., 88 B.R. 168 (Bankr. S.D. Ohio 1988) (disclosure statement
is primary source of information for stakeholders to make informed decisions about the plan, and one
category is adequate disclosure of “[i]nformation regarding the future management of the debtor.”); see
also, generally, In re GAC Storage El Monte, LLC, 489 B.R. 747 (Bankr. N.D. Ill. 2013) (Plan
unconfirmable where it failed to make adequate explanation of management of the reorganized debtor).

                                                           7
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 8 of 28



managing professionals or fiduciaries, or overseeing / prosecuting / compromising complex

litigation claims. No resumes are provided. No relevant experience is detailed.

         17.       And no disclosures are made of any role or connection any of The Four had in the

Debtors’ fundraising efforts. There is no disclosure whether the Debtors hold Chapter 5 or other

claims against any of The Four. There is no disclosure that one of The Four lives in Belgium; query

whether he will fly 7,400 kilometers each way to attend meetings at the estates’ expense.

         18.       By contrast, a Chapter 7 trustee will be eminently qualified, disclose all

connections, understand the role of a fiduciary, and be available within the United States of

America -- and this District in particular -- as required. A Chapter 7 trustee will ensure these estates

are professionally managed and disclose all connections.

                                 Duplicative and Expensive Professionals

         19.       The Disclosure Statement states that The Four and Mr. Cassel may have their own

overlapping set of professionals.14 There is no reason for this duplication. The liquidating trust

needs only one general counsel to supplement the existing special counsel that will handle the

estate’s litigation. There is no need for an additional law firm (or financial consultant). And not

surprisingly, no budgets are provided for either.15 No disclosure is provided as to why so many

professionals should bill the estates (which hold almost $87 million in cash). A panel chapter 7

trustee will avoid these problems. One fiduciary means one set of professionals and less fees. This

case is about compensating victims, not billing opportunities for an unknown number of

professionals. A Chapter 7 trustee will understand this.


14
   See Section 6.02 of the Plan: “the Oversight Committee may retain independent counsel…” See Section
6.19 of the Plan: “The Professionals to the Creditors’ Committee may be retained by… the Liquidating
Trust Oversight Committee.”
15
   See generally, In re Coastal Realty Investments, Inc., 2013 WL 214235, *6 (Bankr. S.D. Ga. Jan. 17,
2013) (finding a disclosure statement to be inadequate where there was not support for the provided budget,
let alone no budget at all).

                                                           8
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR               Doc 796        Filed 07/17/19        Page 9 of 28



                                              No Fee Applications

         20.       The Plan makes clear that none of the two sets of professionals will ever be held

accountable to victim/creditors or this Court because they need not file fee applications. The

Disclosure Statement fails to explain to voting victim/creditors this deviates from existing practice

in this District and why it is appropriate. The absurd justification appears to be that the Plan is

modeled after the Plan in the Woodbridge case pending in Delaware; and in Delaware post-

confirmation professionals need not file fee applications. This is a non-sequitur.

         21.       Fee applications are not overrated. Transparency is necessary, especially in large

bankruptcy cases such as this one where the SEC has concluded that creditors are fraud victims;

as this Court has stated:

                   Disclosure of fees is a fundamental concept in bankruptcy and was
                   of paramount import to Congress when enacting the Bankruptcy
                   Code of 1978. Integrity is at the heart of the bankruptcy system and
                   disrepute would result from inadequate disclosure, whether resulting
                   from negligence or absent bad faith.16

The Plan proponents seek to eliminate the legally-mandated accountability in this case. And if this

Court confirms a Plan that dispenses with the need for post-confirmation fee applications and Rule

9019 motions, this approach in a case of this magnitude will become precedent in this District to

the detriment of the integrity of the bankruptcy system, creditors and the public. While fee invoices

will be shared with the SEC – which is undoubtedly a party-in-interest and should receive the

applications – there is no reason for fee applications to be withheld from: (i) the Court, (ii)

victim/creditors for whom the trust is supposed to benefit; (iii) and the Office of the U.S. Trustee.


16
  In re Century Plaza Assoc., 154 B.R. 349, 352 (Bankr. S.D. Fla. 1992); see also, generally In re Coastal
Plains. Inc., 179 F.3d 197, 208 (5th Cir. 1999) (general discussion of the importance of disclosure in
bankruptcy); In re Ramirez, 2006 WL 3838176, *3 (Bankr. S.D. Tex. Dec. 29, 2006) (“[T]he broad policy
of the Bankruptcy Code ... favors transparency and disclosure whenever possible.”); In re eToys, Inc., 331
B.R. 176, 187 (Bankr. D. Del. 2005) (“Disclosure goes to the heart of the integrity of the bankruptcy
system.”) (internal citation omitted).

                                                           9
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 10 of 28



All post-confirmation fees should be subject to judicial review. The lack of transparency as to fees,

the failure to identify who will be counsel, the failure to identify the roles of various counsel and

financial professionals, the failure to provide any type of budget, the attempt to prevent

victim/creditors from seeing the fees, and the desire to shield fees from this Court’s review,

together evidence that the Plan was not proposed in good faith and instead was proposed by The

Four for The Four. A Chapter 7 trustee will recognize that this case is not about The Four. This

case is about maximizing the return to thousands of victim/creditors.

                               Unknown How the “Fiduciaries” will be Paid

          22.       The Plan fails to make the simple disclosure how Mr. Cassel will be compensated

and victim/creditors presumably will never know since he need not file fee applications. And as

stated above, no budgets are provided. By contrast, a Chapter 7 trustee’s reasonable compensation

is determined by the Court following the filing of public fee applications and capped by a statutory

limit.

                               Potential Destruction of Creditor Tort Claims

          23.       The Plan offers creditors a second chance to be victimized. Creditors are

encouraged to assign – without limitation as an all-or-nothing prospect – every type of personal

tort claim they might hold against any party to the liquidating trust. There is no disclosure as to

what these claims might consist of or whether they are even assignable under applicable law. It is

unclear if any thoughtful analysis was performed. If one was, the Disclosure Statement discloses

nothing about that analysis.

          24.       But far more troubling, the Plan fails to address (and shockingly the Disclosure

Statement and the proposed plan solicitation letter17 both fail to disclose) District Judge Gold’s



17
     See ECF No. 779.

                                                           10
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 11 of 28



decision in Mukamal v. Bakes, 383 B.R. 798, 811–14 (S.D. Fla. 2007) holding that such

assignments are ineffective unless made by all creditors of the estate (and other case law ruling

that such assignments, even if made by all creditors, are ineffective18).

         25.       Here, it is impossible for every single creditor to assign his / her claim because

creditors that have filed their own lawsuits -- including some of The Four -- are prohibited under

the Plan from doing so. Thus, the assignment of claims may ultimately be ineffective and

potentially result in a wrongdoing defendant’s complete insulation from liability. If The Four were

genuinely concerned with the welfare and best interests of victim/creditors, rather than their own

self-interests, The Four would have disclosed the existence of Judge Gold’s decision and explained

in a clear, thoughtful and meaningful way the potential impact. Instead, The Four elected to leave

the victim/creditors ignorant through the omission of a fact they knew to be material.

         26.       In April 2019, after the Committee raised the notion of an assignment-of-claims

provision in the Plan, Foster Counsel immediately brought the Mukamal v. Bakes decision to the

attention of the Committee counsel. To his credit, Committee counsel candidly acknowledged that

he was unfamiliar with the decision or the concept. On April 16, 2019, the Committee counsel

communicated by telephone to Creditor’s counsel that while the Committee considered District

Judge Gold’s decision to be a “minority view,” the Committee was “moving away from the

assignment of claims concept because we don’t want to lose claims on a procedural basis by

someone following the Judge Gold decision.” The Committee, through its counsel, recognized - at

a minimum - the litigation risk and potential delay until the Eleventh Circuit rules on the issue of


18
   See also Kipperman v. Onex Corp., 411 B.R. 805, 831 n. 21 (N.D. Ga. 2009) (“Litigation trustees do not
have standing to directly pursue claims on behalf of creditors and creditors may not assign their claims to
a litigation trust.”); Trenwick Am.Litig.Trust v. Ernst & Young, L.L.P., 906 A.2d 168, 189–91 (Del.Ch.2006)
(stating that “even if the Litigation Trust Agreement or plan of reorganization did expressly assign the direct
claims of [debtor's] creditors to the Litigation Trust, federal bankruptcy law is clear that litigation trusts do
not have standing to pursue the direct claims of creditors.”).

                                                          11
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 12 of 28



standing, to the detriment of victim/creditors. And of course, if District Judge Gold’s decision is

followed, then the assigned claims would be eviscerated (if not rendered time-barred while the

estates litigate standing potentially to the 11th Circuit). The Disclosure Statement fails to disclose

what changed during the two months from April 16th to June 17, 2019, when the Plan was filed.

The Committee counsel did not contact Foster Counsel to retract his April 16th comments, nor has

any reason been offered for the silence on this issue, particularly given the intense interaction

between the estates and Foster Counsel in the pursuit of litigation targets common to both the

estates and individual victim/creditors. And certainly no substantive analysis has been shared with

Foster Counsel or the voting victim/creditor body.

        27.      This issue is highlighted by attached Exhibit 1. On June 24, 2019 (a week after the

Plan was filed) American Alternative Investments (“AAI”), one of the Debtors’ major sales agents

with whom Creditor entered a tolling agreement, delivered an “update of key events” for these

Debtors. On Page 3, under the sub-heading “Election to Assign Claims,” AAI communicates that

if a creditor elects to assign its claims to the Trust, then “the trustee will have standing to prosecute

…the Assignable Claims.” (emphasis added). This is a defendant (target) communicating to

victim/creditors (plaintiffs) that the liquidating trust would in fact have standing to sue it upon

assignment, without disclosing – as the Plan and Disclosure Statement did not disclose – that

Mukamal v. Bakes and other decisional law instructs that no such standing would exist. This mis-

statement of the rights of voting victim/creditors flows from the failure to make adequate

disclosures in the Disclosure Statement. The confusion that the Debtors and the Committee created

is rippling, causing greater confusion among both targets and creditors. Confusion over who owns

claims and the corresponding delay in bringing them only hurts victims and helps culpable parties.




                                                        12
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-19121-RBR             Doc 796         Filed 07/17/19       Page 13 of 28



       28.       The Disclosure Statement fails to disclose whether The Four will assign their own

personal claims. At least one of The Four has filed an individual litigation claim, thereby

disqualifying him from making an assignment under the Plan (but this is not disclosed because no

connections of The Four are disclosed). If assigning claims is in the best interests of creditors,

query why all of The Four are not assigning their personal claims. Certainly, at a minimum, this

non-assignment by (at least) one of The Four who will control the litigation should have been

disclosed, along with the reasons.

       29.       An adequate Disclosure Statement would have disclosed all of The Four’s private

litigation claims (i.e., connections) they are pursuing or may pursue and whether it includes the

estate’s litigation targets. The Four should confirm their post-confirmation roles are not simply a

clever way to obtain insider, non-public information to allow them to gain an unfair advantage to

advance their own personal litigation claims which they strategically decided not to assign. The

Disclosure Statement should disclose if The Four will share valuable, confidential, non-public

Debtors’ work product information they learn in their fiduciary capacities with their personal

litigation counsel to advance the personal claims they will pursue. The Disclosure Statement

should disclose if The Four will attend mediations by the Debtors with their common litigation

targets and use that as an opportunity to negotiate separate compensation for themselves for their

own personal claims: all while they “oversee” Mr. Cassel (i.e. tell him what to do). Such a conflict

is irreconcilable and yet not disclosed. By contrast, a chapter 7 trustee will not negotiate with an

estate litigation target while simultaneously negotiating his own personal claim against the very

same target.

       30.       It is unclear if The Four believe that the only “creditor claims” that will have value

(per Judge Gold’s decision) will be their own retained personal claims and whether they are



                                                        13
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 14 of 28



attempting to lure thousands of victim/creditors to make worthless assignments of their competing

personal claims to get rid of the competition. As an example, if The Four and 1,000 creditors have

claims against Target ABC with limited insurance or financial capacity, then if the 1,000 make

worthless assignments, The Four will markedly improve their positions and be better situated to

reap the entire limited recovery for themselves. And to the extent personal claims are validly

assigned, The Four will compete with the Debtors in their pursuit of similar personal claims against

the same targets: all while they control Mr. Cassel. In that instance, The Four would be incentivized

to challenge the validity of the assignments (again to limit the competition). The Four are not just

unqualified to “oversee” Mr. Cassel, The Four are not independent and undeniably not

“disinterested.” Certainly, the lack of adequate disclosure of any of these problems highlights the

lack of good faith in the submission of the Plan.

         31.       The Plan proponents confuse victim/creditors into believing they will be

“compensated” for their potentially worthless assignments.19 This is misleading because there is

no money to compensate them. Rather, the Plan inflates their claims by 3%, thereby diluting the

non-assigning victims. No disclosure or explanation is provided as to the seemingly random

number of 3% was determined to be the fair price for the assignment or whether it was simply

pulled out of a hat.

         32.       And of course the notion of “3% compensation” is deceptive. Assume a creditor

has a claim for $10,000 and will receive a 33% distribution. By assigning personal tort claims and

increasing that claim to $10,300, the creditor will not receive $300 in additional distributions. The

unsecured claim will increase by $300, which will receive a 33% distribution, or $100 and not

$300. In that instance, for $100, the creditor will assign every possible conceivable personal tort


19
  See Committee’s proposed solicitation letter at ECF No. 779 at page 7 of 9: “As compensation for the
assignment, the Assigning Claimant’s Allowed Claim will be increased by 3%.”

                                                          14
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 15 of 28



claim he/she may have against anyone related to the Debtors, such as personal claims against

financial advisor(s).

          33.       Further, it adds insult to injury to unsuspecting creditors – already victims of a

massive fraud according to the SEC – to encourage a potentially worthless assignment of their

individual tort claims. This concept is not proposed in good faith. The Disclosure Statement fails

to explain the mechanism to pursue the assigned claims, or the challenges, risks, delays, potential

appeals, and costs associated with litigating the attendant standing issues (including payments to

two sets of estate professionals to eat away at the trusts without filing fee applications while they

attempt to figure it out). Certainly, the Disclosure Statement fails to explain how the Debtors will

investigate and evaluate these purely personal tort claims held by thousands of victim/creditors let

alone actually prosecute them, and at what cost.

          34.       And while the Plan proponents encourage victim/creditors to transfer their personal

tort claims, they seek to stop them from assigning their actual claims (something they have an

unfettered right to do in virtually every bankruptcy case). Recently, a purchaser of claims filed a

series of assignments. The Committee objected for one reason: the Debtors did not grant

permission.20 This is chutzpah. To put this in context, the Memoranda of Indebtedness -- that the

SEC has concluded violated state and federal securities laws and were used to defraud and

victimize creditors -- contains a provision requiring assignments to be approved by the Debtors

(the wrongdoers). The Committee seeks to selectively enforce an anti-assignment provision which

was likely inserted in these fraudulent instruments to further the scheme. While the Creditor has

yet to depose the Committee and the Debtors in connection with the Plan, it would appear that the

reason for trying to enforce this provision in a fraudulent document is to stop victim/creditors --



20
     See e.g. ECF Nos. 762-768 (query what the Committee counsel billed the estate for this exercise).

                                                           15
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 16 of 28



many of whom are elderly and lost their retirement savings21 -- from getting any compensation for

their losses unless they vote for the poorly conceived Plan in order to receive a first interim

distribution (whenever that will be). This effort to pressure victim/creditors – who are just trying

to move on with their lives - through enforcement of a contractual provision in a fraudulent

document evidences: (i) the Plan’s lack of good faith and (ii) that The Four have no interest in the

financial wellbeing of creditors and are unqualified to direct Mr. Cassel. Real fiduciaries look out

for the best interests of the group on whose behalf they serve, especially fraud victims.

         35.       And inexplicably, the Plan continues to purport to bar victims from selling their

claims. The Disclosure Statement offers no justification for this. It is unclear if The Four wish to

avoid claims buyers from potentially entering the case and scrutinizing their conduct.

                            Unknown Impact on Creditor Securities Claims

         36.       Certain creditors, including the Creditor, have filed third-party actions based on

violation of securities laws. The Disclosure Statement states at page 59 that the Memoranda of

Indebtedness will be cancelled and surrendered but fails to disclose how the extinguishment of

these securities will affect those securities claims. The Disclosure Statement should explain to

voting creditors the impact of the Plan on those securities claims. There is no justifiable basis to

attempt to impair or compromise these claims in any way.

                             Plan Fails the “Best Interest of Creditors” Test

         37.       After a year in bankruptcy, armed with teams of well-paid financial professionals,

it is inexcusable for the Plan proponents to have failed to provide any type of meaningful Chapter

7 analysis. The Plan fails to include the substantive facts, analysis or conclusion as to whether (and




21
  Per the SEC, many victims used their retirement savings to invest and invested based on material
misrepresentations and omissions.

                                                          16
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 17 of 28



if so, why) confirmation is superior to conversion, commonly referred to as “best interest of

creditors” test.22

         38.       A Chapter 7 panel trustee will not need two sets of financial and legal professionals

to supplement the litigation firms handling the estate litigation. A chapter 7 trustee will ensure

professionals file public fee applications available for review by all parties in interest and subject

to this Court’s approval. A chapter 7 trustee will file Rule 9019 motions to approve compromises

and not administer this case behind a curtain. A Chapter 7 trustee will exercise his or her own

independent business judgment – subject to this Court’s approval on notice to all parties in interest

– and not be subject to being “oversee[n]” by The (inexperienced/conflicted) Four. Professionals

will be held publicly accountable and the integrity of the bankruptcy process will be protected.23

                               Exculpation for The Four and Professionals

         39.       The Plan provides for broad, sweeping exculpation for The Four and all

professionals. Yet no description is provided of the claims that might exist, nor any reason why

exculpation is appropriate. Moreover, The Four and the professionals appear to provide no

consideration in return for this gift from the estate. If claims do not exist, exculpation is not

necessary. And if claims do exist, they must be disclosed, those seeking exculpation would be

rendered conflicted, and conversion to Chapter 7 will preserve those claims for the benefit of

creditors.




22
   See generally In re Cassis Bistro, Inc., 188 B.R. 472, 475 (Bankr. S.D. Fla. 1995) (“Section 1129(a)(7),
the commonly called “best interest of creditors test,” requires creditors to receive a distribution not less
than they would receive if the debtor were liquidated under Chapter 7 on the effective date of the plan.”).
23
   See generally In re Wilson, 250 B.R. 686, 689 (Bankr. E.D. Ark. 2000) (“[T]he [bankruptcy] court has
an interest in protecting the integrity of the judicial process, safeguarding the interests of the client and
avoiding the appearance of impropriety in the proceedings, and thereby maintaining public confidence in
the legal profession.”).

                                                          17
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 18 of 28



                                                  No 9019 Motions

          40.       The Plan proponents believe that Rule 9019 motions are overrated. They are wrong.

The main reason for the Plan is to set up a mechanism for the estate to investigate, prosecute and

resolve litigation for the benefit of stakeholders. And yet, the Plan provides that those claims may

be compromised without this Court’s oversight or notice to any creditors. This contradiction is

unresolvable. And, if approved, this will create precedent in this District and violate the principle

of transparency in public bankruptcy cases. While settlements should certainly be shared with the

SEC, that is not a substitute for the rights of victim/creditors or the roles of this Court and the

Office of the U.S. Trustee.

                Inadequate Disclosure of the “Strong Litigation Claims” to be Pursued

          41.       The Disclosure Statement boasts the Debtors hold “strong litigation claims.”24

          42.       And yet aside from reciting certain pending litigations, the Disclosure Statement

fails to make any meaningful disclosure of these claims. Nor does the Disclosure Statement

identify in any way the types of claims that it encourages creditors to assign. Given that the primary

purpose of administering these cases is to pursue “strong litigation claims,” these are glaring

omissions that unnecessarily create risk for targets to raise a res judicata defense post-

confirmation.25 Conversion to Chapter 7 eliminates the risk of such a res judicata defense, which

only exists as a result of inadequate disclosures in the Chapter 11 Plan process. There is no reason

for victim/creditors to assume the risk that claims of the Debtors or the personal claims they assign

to the Debtors (if those assignments are valid) will be eviscerated because of inadequate disclosure

in an unnecessary Chapter 11 process.




24
     See Disclosure Statement at page 3.
25
     See generally In re Transit Group, Inc., 332 B.R. 45 (Bankr. M.D. Fla. 2005).

                                                           18
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 19 of 28



                                                 The Committee

         43.       While committees serve important roles in Chapter 11, it is unclear what tangible

contributions the Committee or its professionals have provided here: other than proposing a Plan

to meet the personal needs of The Four. In September/October 2018 alone, the Committee’s

lawyers and financial consultants charged over $800,000.26 Through February 28, 2019, they

charged over another $800,000.27

         44.       One shudders to imagine what The Four’s professionals’ fees could be going

forward over the unknown number of years it will take to administer this case without being

required to file fee applications and allow creditors notice and the opportunity to review fees and

be heard before the Court.

         45.       A chapter 7 trustee will independently analyze the value, if any, provided to the

estate by the Committee’s team of professionals to date.

                                   Basis for Relief and Relief Requested

         46.       Adequate disclosure is a hallmark of the Chapter 11 process.28 The Bankruptcy

Court has an independent obligation to determine the existence of adequate information. 29 The

Plan and Disclosure Statement have failed to make adequate disclosures to parties in interest.30

         47.       Moreover, § 1112(b)(1) provides that the Court shall convert a chapter 11 case if

the movant establishes “cause.” Ample grounds exist – as set forth above – to warrant conversion

of this case. For the reasons stated above, the Plan is severely flawed and unconfirmable.


26
    See ECF Nos. 348, 349 and 354.
27
    See ECF Nos. 614-616.
28
   Scioto, 88 B.R. at 170.
29
   In re Eastern Main Elec. Co-Op., Inc., 125 B.R. 329, 333 (Bankr. D. Me. 1991).
30
   Where a chapter 11 plan is so deficient that it cannot be confirmed, the Court should refuse to approve a
disclosure statement based on that plan. See, e.g., In re Am. Capital Equip., LLC, 688 F.3d 145, 154 (3d
Cir. 2012) (a court should not proceed with the time-consuming and expensive disclosure statement and
plan proceedings when the plan may not be confirmable.)

                                                          19
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 20 of 28



         48.       The Plan proponents should not get a do-over, at the substantial expense of

creditors. The numerous problems described above are not mere disclosure issues. The Plan

proponents had a year to put their best foot forward and submit a Plan in good faith, make proper

disclosures, and try to advance the best interests of creditors.31 They had the opportunity to share

a draft term sheet of the Plan with creditors other than The (conflicted, self-dealing) Four. They

made the conscious decision to exclude any other creditors in meaningful plan discussions. They

had the opportunity to quickly and efficiently propose a simple plan and instead let this drag on

for a year. The Court should immediately convert this case and appoint a qualified, independent

Chapter 7 Trustee.32

                                   Certificate of Good Faith Conference

         As discussed above, Foster Counsel sought to meet with the Debtors and asked for a term

sheet of the proposed plan, but was rebuffed. In April 2019 Foster Counsel explained to Committee

counsel the perils of an assignment of claims provision. On June 27, 2019, after the Plan and

Disclosure Statement were filed, Foster Counsel met in-person with the Debtors’ general and

special litigation counsel to discuss the deficiencies. On July 3, 2019, Foster Counsel requested to

schedule a meeting with Debtors’ counsel to follow-up (in advance of the July 17, 2019 4:30 p.m.

deadline to file objections to the adequacy of the Disclosure Statement). A further meet and confer

occurred. Creditor is willing to continue to communicate with the Debtors in good faith.

         WHEREFORE, the Creditor respectfully requests the entry of an order:

         (i)       denying approval of the Disclosure Statement;

         (ii)      converting these cases from Chapter 11 to cases under Chapter 7; and


31
   See e.g. In re Federal Roofing Co., Inc. 205 B.R. 638 at 641-642 (Bankr. N.D. Ala. 1996) (along with
cases cited).
32
   Creditor reserves the right to supplement this Motion as appropriate after discovery of the Committee
and the Debtor.

                                                          20
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-19121-RBR             Doc 796         Filed 07/17/19       Page 21 of 28



       (iii)     for such other and further relief as this Court deems just and proper.

                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 17, 2019, the foregoing document is being served via

electronic mail upon those parties listed on the attached Exhibit 2 and via transmission of Notices

of Electronic Filing (“NEF”) generated by CM/ECF on all parties and counsel registered to receive

NEF in list attached as Exhibit 3.

       Dated: July 17, 2019.
                                                              Respectfully submitted,

                                                              s/ Michael S. Budwick
                                                              Michael S. Budwick, Esquire
                                                              Florida Bar No. 938777
                                                              mbudwick@melandrussin.com
                                                              Solomon B. Genet, Esquire
                                                              Florida Bar No. 617911
                                                              sgenet@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Facsimile: (305) 358-1221
                                                              Attorneys for Creditor, Sarah Foster

                                                              -and-

                                                              s/ Adam M. Moskowitz
                                                              Adam M. Moskowitz, Esquire
                                                              Florida Bar No. 984280
                                                              adam@moskowitz-law.com
                                                              Adam A. Schwartzbaum, Esquire
                                                              Florida Bar No. 93014
                                                              adams@moskowitz-law.com
                                                              THE MOSKOWITZ LAW FIRM, PLLC
                                                              2 Alhambra Plaza, Suite 601
                                                              Coral Gables, FL 33134
                                                              Telephone: (305) 740-1423
                                                              Facsimile: (786) 298-5737
                                                              Attorneys for Creditor, Sarah Foster



                                                        21
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
           Case 18-19121-RBR              Doc 796         Filed 07/17/19       Page 22 of 28



                                                           -and-

                                                           s/ Francis J. Balint, Jr., Esq.
                                                           Francis J. Balint, Jr., Esq.
                                                           Arizona Bar No. 007669
                                                           fbalint@bffb.com
                                                           BONNETT FAIRBOURN FRIEDMAN &
                                                               BALINT PC
                                                           2325 E Camelback Road, Suite 300
                                                           Phoenix, AZ 85016
                                                           Telephone: 602-274-1100
                                                           Facsimile: 602-274-1199
                                                           [admitted pro hac vice]
                                                           Attorneys for Creditor, Sarah Foster




                                                     22
                               LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 18-19121-RBR           Doc 796       Filed 07/17/19        Page 23 of 28


                 ericanAltermatlve
             I   NVESTM ENTS



June 24,2019


Dear Recipient:

             This letter serves as an update of key events that have occurred in the 1 Global Capital
LLC-(the "Debto/') bankruptcy case (the "Bankruptcy Case"):

             .    April Operating Report. On June 4, 2019, the Debtor filed its lVlonthly Operating
                  Report for the month of April, 2019. The report shows cash on hand of $85,278,002
                  at the end of the month. The report also shows an ending accounts receivable balance
                  of $143,742,815 for the month, with $3,091,696 collected during the month.

             a    Chapter 11 Plan of Liquidation. On June 17, 2019, the Debtor (and its debtor affiliate
                  1 West Capital LLC) and the Creditors' Committee jointly filed a Joint Plan of
                  Liquidation ("Plan") and a Disclosure Statement as well as a motion to approve the
                  Disclosure Statement, establish voting procedures for the Plan, approve the form of
                  ballots to be delivered to creditors to vote to accept or reject the Plan, and to set a
                  hearing to confirm the Plan. The terms of the Plan are subject to change. As currently
                  proposed, the Plan includes the following terms:

                   -   Formation of the Liquidatinq        Trust. The Plan provides for the Debtors'
                       available cash and all its other property to be transferred to a liquidating trust (the
                       "Liquidating Trust") on the Plan's effective date (i.e., a yet to be determined period
                       of time after court approval). The Plan also provides for certain other assets to
                       be transferred to the Liquidating Trust, including the claims assigned by investors
                       (see below), recoveries contributed by the Receiver appointed in the SEC lawsuit
                       as authorized by court order, and recoveries contributed by the SEC in its pending
                       or threatened actions that it elects and is authorized to contribute to               the
                       Liquidating Trust. The trustee of the Liquidating Trust will monetize this property
                       (including the investigation and pursuit of any litigation claims for the benefit of
                       the Liquidating Trust), conduct the claims-allowance process, and                  make
                       distributions. The Trustee will make periodic distributions to holders of allowed
                       and approved claims (not disputed claims), including an initial distribution about
                       thirty (30) days after the eriective date of the Plan.

                       Classes of Claims: Treatment of Claims. The Plan classifies holders of claims
                       into certain classes for all purposes based on their differing character and priority
                       under bankruptcy law. Classes 1-3 consist of taxes, secured claims and other
                       priority claims. lnvestorsl and general unsecured creditors make up Classes 4
                       and 5 as follows: (i) Class 44 includes Investor Principal CIaims, (ii) Class 48
                       includes General Unsecured Claims, and (iii) Class 5 includes lnvestor Other
                       Claims. The remaining Classes include intercompany claims, subordinated claims
                       and equity interests. Class 4A and 4B are entitled to vote to accept or reject the
                       Plan.


1 "lnvestors" are defined in the Plan as any person or entity that entered into a Memorandum of lndebtedness with
either of the Debtors.



20 I 87506   1




                                                                                            EXHIBIT 1
               Case 18-19121-RBR                 Doc 796           Filed 07/17/19             Page 24 of 28


                      nAlternative
           I   NVESTM ENTS

                   After the full payment of unclassified claims (including, administrative expenses
                   and professionalfees)in cash, Classes 1-3 are estimated to be paid in cash in full.
                   Each holder of an allowed and approved (not disputed) Class 4A and 48 claim will
                   receive the issuance of its pro rata share of a beneficial interest in the Liquidating
                   Trust and will be entitled to distributions from the trust. The estimated recovery for
                   Class 44 and 48 is currently unknown.2 Class 5 (l.e., interest on the lnvestor
                   claims) will not receive distributions, subject to modification of the Plan in the event
                   Class 4,A and 48 claims are paid in full.

                   Election to Disoute Claims and Ass ion Claims              The proposed Plan includes
                   certain features that will vary or affect the ultimate tre,atment of holders of lnvestor
                   Principal Claims based on elections made in the ballots to be approved and
                   delivereci to Ciass 4,A claimants.

                             (1) Election to Dispute lnvestor Principal Claim Amount- Unless a
                                 holder of a Class 44 lnvestor Principal Claim elects to be a Disputing
                                 Claimant (see below), each Class 4A lnvestor Principal Claim will be
                                 deemed allowed and approved in an amount equal to the oriqinal
                                 principal amount, without regard to any rollovers, of the lnvestor's claim
                                 minus the aggregate amount of all payments received from the Debtors
                                 on account of such claim. Any amounts due to an lnvestor in excess
                                 of the Class 4A lnvestor Principal Claim, including any interest, will be
                                 classified as a Class 5 lnvestor Other Claim. All distributions on
                                 account of the Class 4A lnvestor Principal Claim will be made based on
                                 the amount set forth in the ballot.

                                   Holders of Class 4A lnvestor Principal Claims may elect to dispute the
                                   amount of the claim set in their ballot and become a "Disputing
                                   Claimant" under the Plan. For any holder of a Class 44 lnvestor
                                   Principal Claim that is a Disputing Claimant, all calculations with
                                   respect to such lnvestor's claim will be based on the aggregate claim
                                   amount asserted by the Disputing Claimant in the lnvestor's Proof of
                                   Claim or, if no Proof of Claim is filed, in the Debtors' Schedules or books
                                   and records. The Disputing Claimant's pro rata share of a beneficial
                                   interest in the Liquidating Trust and Debtors'cash shall be held in a

                                   r.lt-,Ca:,:,J ,--S:.-:.--   -:--.   y -..  3 -sy-= '- ' ==  - ^-:-^::'
                                   the claim or (ii) a flnal order is entereo   oy Ine   Bankruptcy   Court
                                   establishing the lnvestor's claim amount. Holders  of Class  4A lnvestor
                                   Principal Ciaims that are Disputing Claimants shall not receive an initial
                                   cash distribution from the Liquidating Trust and may experience
                                   significant delays in payment,




2
  Th. D.btom and Creditors' Committee state that the-v will file a revised Disclosure Statement before the hearing on the Disclosure
Statement setting lbrth estimates of creditor recoveries and other projections.




20 I 87506.1
           Case 18-19121-RBR                 Doc 796         Filed 07/17/19            Page 25 of 28


               ericanAltenmative
           I   NVESTM ENTS

                                (2) Etection fo Assrgn Claims. The Plan provides that each holder of a
                                   Class 4A lnvestor Principal Claim may agree, by affirmatively electing
                                   on its ballot, to contribute its "Assignable Claims"3 to the Liquidating
                                   Trust. lf such an election is made (i) the claimant will receive the benefit
                                   of having its lnvestor Principal Claim increased by 3,0% and (ii) the
                                   trustee will have standing to prosecute and, if appropriate, settle the
                                   Assignable Claims. A claimant may not assign such claimant's
                                   Assignable Claims if the claimant has already filed a lawsuit to
                                   prosecute any of the Assignable Claims or compromised or settled any
                                   of Assignable Claims.

           a    Next Steps. The Disclosure Statement has rot vet been approved A hearing o: the
                approval of the Disclosure Statement is currently scneouled for Julv 24. 2019 at 1 :39
                p.m. (EST). Objections to the Disclosure Statement are due by July 17 , 2019 al4:30
                p.m. (fST). Upon approval of the Disclosure Statement by the Bankruptcy Court,
                holders of claims against the Debtor who are entitled to vote on the Plan will receive a
                solicitation package, including the Disclosure Statement, the Plan and various
                documents related thereto, unless otheruuise ordered by the Bankruptcy Court.

           Full copies of the Plan and the Disclosure Statement may be viewed, without charge, at
                    1   1.com/OG

Sincerely,

American Alternative nvestments
                            I




 THIS UPDATE IS NOT A SOLICITATIOI'{ OF VOTES TO ACCEPT OR REJECT THE PLAN.
  VOTES ON THE PLAN MAY NOT BE SOLICITED UNLESS AND UNTIL THE PROPOSED
DISCLOSURE STATEMENT IS APPROVED BY AN ORDER OF THE BANKRUPTCY COURT




3 "Assignable Claims" is defined in the Plan as "all Causes of Action that an lnvestor has against any Person or Entity
and thit are related in any way to the Debtors, the Debtors' businesses, their predecessors, their respective affiliates,
or any Prepetition Parties, inctuding but not limited to (a) all Causes of Action based on, arising out of, or related to the
marketing, sale, and entry into any Memorandum of lndebtedness; (b) all Causes of Action for unlaMul dividend,
fraudulent conveyance, fraudulent tiansfer, voidable transaction, or other avoidance claims under state or federal law;
(c) all Causes oiAction based on, arising out of, or related to the misrepresentation of any of the Debtors'financial
iniormation, business operations, or related internal controls; and (d) all Causes of Action based on, arising out of, or
related to any failure to disclose, or actual or attempted cover up or obfuscation of, any of the conduct described in the
Disclosure Statement, including in respect of any alleged fraud."



20187506   1
            Case 18-19121-RBR             Doc 796   Filed 07/17/19   Page 26 of 28




Paul J. Keenan Jr., Esq.
keenanp@gtlaw.com
John R. Dodd, Esq.
doddj@gtlaw.com
Greenberg Traurig, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, FL 33131
Counsel for the Debtor

Russell M. Blain, Esq.
rblain@srbp.com
Barbara A. Hart, Esq.
bhart@srbp.com
Stichter, Riedel, Blain & Postler, P.A.
110 East Madison St., Suite 200
Tampa, FL 33602-4700
Counsel to the Creditors’ Committee

Robert K. Levenson, Esq.
levensonr@sec.gov
Christopher E. Martin, Esq.
martinc@sec.gov
U.S. Securities and Exchange Commission
801 Brickell Ave., Suite 1800
Miami, FL 33131
U.S. Securities and Exchange Commission

Damaris Rosich-Schwartz, Esq.
Damaris.D.Rosich-Schwartz@usdoj.gov
51 S.W. First Avenue, Suite 1204
Miami, FL 33130
Office of the United States Trustee




                                                                            EXHIBIT 2
               Case 18-19121-RBR                Doc 796        Filed 07/17/19          Page 27 of 28




Mailing Information for Case 18-19121-RBR
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this case.

    •    Geoffrey S. Aaronson gaaronson@aspalaw.com, 5408891420@filings.docketbird.com
    •    Kristopher Aungst kaungst@wargofrench.com,
         lcruz@wargofrench.com;cpatterson@wargofrench.com;FLService1@wargofrench.com
    •    David W Baddley baddleyd@sec.gov
    •    Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
         law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
    •    Russell M. Blain rblain.ecf@srbp.com, rblain@srbp.com
    •    Mark D. Bloom bloomm@gtlaw.com, MiaLitDock@gtlaw.com;miaecfbky@gtlaw.com
    •    Scott N Brown sbrown@bastamron.com,
         hharrison@bastamron.com;zlaux@bastamron.com;jmiranda@bastamron.com;kjones@bastamron.com
    •    Michael S Budwick mbudwick@melandrussin.com,
         ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.com;ltannenbaum@ecf.
         courtdrive.com;phornia@ecf.courtdrive.com
    •    Angelo M Castaldi acastaldi@gjb-law.com
    •    Robert P. Charbonneau rpc@agentislaw.com,
         nsocorro@agentislaw.com;bankruptcy@agentislaw.com;bankruptcy.ecc@ecf.courtdrive.com
    •    Aaron R Cohen acohen60@bellsouth.net
    •    Michael R Dal Lago mike@dallagolaw.com, kim@dallagolaw.com
    •    John R. Dodd doddj@gtlaw.com, miaecfbky@gtlaw.com;mialitdock@gtlaw.com
    •    Morgan B. Edelboim morgan@elrolaw.com, eservice@elrolaw.com
    •    Jonathan S. Feldman jfeldman@pbyalaw.com, eservicemia@pbyalaw.com
    •    G Steven Fender steven.fender@fender-law.com, lm910@aol.com
    •    Daniel R Fogarty dfogarty.ecf@srbp.com
    •    Michael Foster mfoster@wargofrench.com,
         lcruz@wargofrench.com;cpatterson@wargofrench.com;FLService1@wargofrench.com
    •    Joseph D Frank jfrank@fgllp.com,
         mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
    •    Solomon B Genet sgenet@melandrussin.com,
         ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;sgenet@ecf.courtdrive.com;ltannenbaum@ecf.cour
         tdrive.com;phornia@ecf.courtdrive.com
    •    Anthony F. Giuliano afg@pryormandelup.com
    •    Larry I Glick lglick@shutts.com, dsuengas@shutts.com
    •    Christopher P Hahn litigation@mauricewutscher.com, chahn@mauricewutscher.com
    •    Matthew B Hale mhale.ecf@srbp.com
    •    Barbara A Hart bhart.ecf@srbp.com
    •    Andrew R Herron aherron@homerbonner.com,
         pcabrera@homerbonner.com;jyanes@homerbonner.com
    •    Alan C Hochheiser ahochheiser@mauricewutscher.com, 8371350420@filings.docketbird.com
    •    Robert L. Jennings hbrj@aol.com, service.rljpa@gmail.com
    •    Monique D. Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
    •    Jason Z. Jones jjones@joneslawpa.com
    •    Brian Karpuk sgarabato@epiqsystems.com, rjacobs@ecf.epiqsystems.com
    •    Paul J. Keenan, Jr. keenanp@gtlaw.com, mialitdock@gtlaw.com;miaecfbky@gtlaw.com
    •    Derek E Leon dleon@leoncosgrove.com
    •    Hector E Lora hlora@mwbllp.com, litigation@mwbllp.com
    •    Stephen A Mendelsohn mendelsohns@gtlaw.com, hasenh@gtlaw.com
    •    James B Miller bkcmiami@gmail.com




                                                                                                   EXHIBIT 3
         Case 18-19121-RBR           Doc 796      Filed 07/17/19      Page 28 of 28



•   Anthony Narula anthony@axslawgroup.com
•   Ned R Nashban NNashban@baritzcolman.com, service@baritzcolman.com
•   Ari Newman newmanar@gtlaw.com,
    crossmann@gtlaw.com;mialitdock@gtlaw.com;miaecfbky@gtlaw.com
•   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
•   Claudia Ojeda ojedac@gtlaw.com
•   John E Page jpage@slp.law, dwoodall@slp.law;dlocascio@slp.law;mvega@slp.law;msmith@slp.law
•   Paul J Pascuzzi ppascuzzi@ffwplaw.com, phillip@telehilladvisors.com,lnlasley@ffwplaw.com
•   Kristopher E Pearson kpearson@stearnsweaver.com,
    rross@stearnsweaver.com;larrazola@stearnsweaver.com;Atty_arrazola@bluestylus.com;cgraver@stearns
    weaver.com
•   Eric S Pendergraft ependergraft@slp.law,
    dwoodall@slp.law;dlocascio@slp.law;bshraibergecfmail@gmail.com;mvega@slp.law
•   Stephanie Peral perals@gtlaw.com
•   Chad P Pugatch cpugatch.ecf@rprslaw.com
•   Harley E. Riedel hriedel.ecf@srbp.com
•   Kenneth B Robinson krobinson.ecf@rprslaw.com
•   Damaris D Rosich-Schwartz Damaris.D.Rosich-Schwartz@usdoj.gov
•   Neil S. Sader nsader@saderlawfirm.com, sadernr42111@notify.bestcase.com
•   Joseph E Sarachek joe@saracheklawfirm.com
•   Adam A Schwartzbaum adams@moskowitz-law.com, dione@moskowitz-
    law.com;rejane@moskowitz-law.com
•   Susan H Sharp ssharp.ecf@srbp.com
•   Jeffrey R Sonn jsonn@sonnerez.com
•   Eva Spahn spahne@gtlaw.com
•   Scott A Stichter sstichter.ecf@srbp.com
•   Richard B. Storfer rstorfer@rprslaw.com
•   Joel L Tabas jtabas@tabassoloff.com, jcepero@tabassoloff.com;kborrego@tabassoloff.com
•   Charles M Tatelbaum cmt@trippscott.com,
    hbb@trippscott.com;cvp@trippscott.com;eservice@trippscott.com
•   Annette Urena Tucker Annette.Tucker@kaplanzeena.com,
    cheryl.mingo@kaplanzeena.com,service@kaplanzeena.com,maria.escobales@kaplanzeena.com,elizabeth.s
    alom@kaplanzeena.com
•   Mark J Wolfson mwolfson@foley.com, crowell@foley.com
•   Anthony G Woodward tony@anthonywoodwardpa.com, litigation@anthonywoodwardpa.com
